compasslogo_colora07.jpg [compasslogo_colora07.jpg]
Exhibit 10.2









Non-Employee Director Compensation Policy
Non-employee members of the board of directors (the “Board”) of Compass Minerals
International, Inc. (the “Company”) will be eligible to receive compensation as
set forth in this Non-Employee Director Compensation Policy (this “Policy”). The
compensation described in this Policy will be paid, granted or issued, as
applicable, to each member of the Board who is not an employee of the Company or
any parent or subsidiary of the Company (each, a “Director”). This Policy will
become effective on January 1, 2017 and will remain in effect until it is
revised or rescinded by further action of the Board.
A.
Cash Compensation

1.
Annual Retainers and Other Fees. Directors may receive retainers and other fees
(the “Cash Compensation”), payable in cash (subject to Section C), as
compensation for their service as a Director, as the Board may determine from
time to time which may include, without limitation, an annual retainer,
committee service fees, committee chair fees, lead independent director fees and
meeting fees.         

2.
Payment

a.
Payment Date. The Cash Compensation will be earned on a quarterly basis based on
a calendar quarter and will be paid by the Company in arrears.

b.
Partial Service. In the event a Director does not serve as a Director (or in an
applicable position on the Board) for an entire calendar quarter (but serves for
a portion of the quarter), such Director will receive a prorated portion of the
Cash Compensation otherwise payable to him or her for such calendar quarter,
with such prorated portion determined by multiplying the Cash Compensation that
would otherwise be payable by a fraction, the numerator of which is the number
of days during which the Director serves as a Director or in an applicable
position during the applicable calendar quarter and the denominator of which is
the number of days in the applicable calendar quarter.

B.
Equity Compensation

1.
Equity Awards. Directors may receive equity awards as compensation for service
as the Board may determine from time to time (“Equity Compensation”). The awards
will be granted under, and be subject to the, terms and provisions of the
Company’s 2015 Incentive Award Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Equity Plan”). All
applicable terms of the Equity Plan apply to this Policy as if fully set forth
herein, and all equity grants hereunder are subject in all respects to the terms
of the Equity Plan. The Board will establish the dollar amount of the Equity
Compensation payable to Directors (the “Annual Equity Award Value”).

2.
Stock Ownership Guidelines. Each Director is required to receive the Equity
Compensation in the form of Deferred Stock Units until he or she satisfies the
applicable requirements contained in the Company’s stock ownership guidelines.

3.
Payment

a.
Number of Shares. Directors will receive Equity Compensation in the form of
shares of common stock of the Company, par value $0.01 per share (“Common
Stock”), or Deferred Stock Units (as defined below), in which case payment will
be made in accordance with Section C. The number of shares of Common Stock
awarded to a Director will be determined



1



--------------------------------------------------------------------------------





by dividing (i) the Annual Equity Award Value by (ii) the closing market price
of the Common Stock on the date of grant, or on the next trading day if such
date was not a trading day, as reported on the New York Stock Exchange Composite
Transactions listing (the “Fair Market Value”).
b.
Fractional Shares. Only whole shares of Common Stock will be issued by rounding
down to the previous whole number and any remaining partial value will be
accumulated and allocated to the next payment. On termination of service, any
unpaid fractional shares of Common Stock outstanding will be paid in cash.

c.
Grant Date. The Equity Compensation will be earned on a quarterly basis based on
a calendar quarter and the date of grant will be the last business day of each
calendar quarter.

d.
Partial Service. In the event a Director does not serve as a Director (or in an
applicable position on the Board) for an entire calendar quarter (but serves for
a portion of the quarter), such Director will receive a prorated portion of the
Equity Compensation otherwise payable to him or her for such calendar quarter,
with such prorated portion determined by multiplying the Annual Equity Award
Value by a fraction, the numerator of which is the number of days during which
the Director serves as a Director or in an applicable position during the
applicable calendar quarter and the denominator of which is the number of days
in the applicable calendar quarter

4.
Vesting. All Equity Compensation will be immediately vested on the date of
grant.

C.
Payment Elections and Deferrals

1.
Cash Compensation. Directors may elect for all or a portion of the Cash
Compensation to be paid:

a.
In the form of Deferred Stock Units, in which case the dollar value of any such
amount will be added to such Director’s Annual Equity Award Value and paid
pursuant to Section C(4);

b.
In the form of shares of Common Stock, in which case the dollar value of any
such amount will be added to such Director’s Annual Equity Award Value and paid
pursuant to Section B; or

c.
Subject to the Board’s approval, under other deferred compensation plans or
programs established by the Board.

2.
Equity Compensation. Directors may elect for all or a portion of the Equity
Compensation to be paid in the form of Deferred Stock Units and must elect for
all Equity Compensation to be paid in the form of Deferred Stock Units if he or
she has not met the applicable requirements contained in the Company’s stock
ownership guidelines. In each case, the dollar value of any such amount to be
paid in the form of Deferred Stock Units will be paid pursuant to Section C(4).

3.
Notification Requirements. If a Director desires to defer receipt of all or a
portion of his or her Cash Compensation or Equity Compensation or otherwise make
an election pursuant to this Section C, he or she must make an election (a
“Deferral Election”) by delivering an election form to the Senior Vice
President, Corporate Services, or the Secretary of the Company. Any initial
Deferral Election must satisfy the requirements of Section 409A of the Internal
Revenue Code, as amended (the “Code”), to the extent applicable. Any initial
Deferral Election must be made not later than December 31 of the calendar year
immediately preceding the calendar year of service by delivering an election
form to the Senior Vice President, Corporate Services, or the Secretary of the
Company. Notwithstanding the foregoing, any newly-appointed or elected Director
may make a Deferral Election no later than thirty days after such Director first
becomes eligible to participate in this



2



--------------------------------------------------------------------------------





Policy and such Deferral Election may only be made with respect to Cash
Compensation and Equity Compensation payable for services to be performed during
or after the period commencing on the first day of the first full calendar
quarter immediately following the date of such Deferral Election. Once a
Deferral Election is made, it may be revoked and changed only for future years.
Each Deferral Election will carry over to Cash Compensation and Equity
Compensation in subsequent plan years unless and until terminated.
4.
Deferred Stock Units 

a.
Payment

i.
Deferred Stock Account. The Company will maintain a separate bookkeeping account
(the “Deferred Stock Account”) to reflect the deferred stock units (whether
issued by the Company under this Policy or otherwise, “Deferred Stock Units”)
issued to each Director.

ii.
Number of Units. The number of Deferred Stock Units issued to a Director will be
determined by dividing the Annual Equity Award that the Director has elected to
defer by the Fair Market Value on the date of issuance.

iii.
Issuance Date. Deferred Stock Units will be earned on a quarterly basis based on
a calendar quarter and the date of issuance will be the last business day of
each calendar quarter.

iv.
Partial Service. In the event a Director does not serve as a Director (or in an
applicable position on the Board) for an entire calendar quarter (but serves for
a portion of the quarter), such Director will receive a prorated portion of
Deferred Stock Units otherwise payable to him or her for such calendar quarter,
with such prorated portion determined by multiplying the Annual Equity Award
Value that the Director has elected to defer by a fraction, the numerator of
which is the number of days during which the Director serves as a Director or in
the applicable position during the applicable calendar quarter and the
denominator of which is the number of days in the applicable calendar quarter.

a.
Distribution. Deferred Stock Units will be distributed to Directors in the form
of shares of Common Stock, with each Deferred Stock Unit equal to one share of
Common Stock. Such distribution will be made in whole shares of Common Stock
(with cash for fractional shares), to be specified pursuant to a fixed schedule
under the applicable Deferral Election pursuant to Section C(3) and subject to
compliance with Section 409A of the Code. All distributions will be made no
later than 5 business days following the elected payment date.

b.
Voting Rights. Director will have no voting rights with respect to any Deferred
Stock Units.

c.
Dividend Equivalents

i.
Right to Receive. Each Deferred Stock Unit credited to a Director’s Deferred
Stock Account will carry with it a right to receive dividend equivalents which
will be paid in the form of Deferred Stock Units. The dividend equivalent right
associated with a Deferred Stock Unit will remain outstanding until the delivery
to the Director of the shares of Common Stock underlying such Deferred Stock
Unit.

ii.
Issuance Date. Deferred Stock Units issued with respect to dividend equivalents
will be issued as of the date the Company pays any dividend (whether in cash or
in kind) on shares of Common Stock.



3



--------------------------------------------------------------------------------





iii.
Number of Units. The number of Deferred Stock Units issued to a Director with
respect to dividend equivalents will be determined by dividing (A) the aggregate
dollar value of the dividend that would have been payable on the Deferred Stock
Unit credited to a Director’s Deferred Stock Account immediately prior to the
dividend payment date by (B) the Fair Market Value on the date of issuance.

iv.
Distribution. Deferred Stock Units issued with respect to dividend equivalents
will be distributed to Directors pursuant to Section C(4)(b) using the fixed
schedule under the applicable Deferral Election for the year in which such
Deferred Stock Units were issued.

d.
Payment Following Change of Control. Notwithstanding anything in this Policy to
the contrary or any election made by any Director, if a “change in control
event” within the meaning of Section 409A of the Code occurs, any Deferred Stock
Unit credited to a Director’s Deferred Stock Account as of such Change of
Control will be distributed in a single lump sum to the Director (or, as
applicable, his or her beneficiary) immediately following the Change of Control.

D.
General

1.
Unfunded Obligation. This Policy is designed and will be administered at all
times as an unfunded arrangement and each Director will be treated as an
unsecured general creditor and will have no beneficial ownership of any assets
of the Company.

2.
Taxes. Directors will be solely responsible for any federal, state or other
taxes imposed in connection with Cash Compensation and Equity Compensation
(including Deferred Stock Units) and each Director authorizes the Company or any
of its subsidiaries to make any withholding for taxes which the Company or any
subsidiary deems, in their sole discretion, necessary or desirable in connection
therewith.

3.
Acceleration of Payment to Pay State, Local or Foreign Taxes. The time or
schedule of any distribution or payment of any Deferred Stock Units or any other
award that constitutes non-qualified deferred compensation for purposes of
Section 409A of the Code will not be accelerated, except as otherwise permitted
under Section 409A of the Code, including without limitation, Treasury
Regulation 1.409A-3(j). Subject to the foregoing, the Company will accelerate
the payment of a portion of the shares of Deferred Stock Units credited to a
Director’s Deferred Stock Account for the sole purpose of allowing such Director
to pay applicable state, local and foreign taxes relating to such Deferred Stock
Units consistent with Section 409A of the Code. Accelerated payment will be
limited to the amount of taxes due as a result of such Director’s participation
in the Company’s deferred compensation program, all as certified by the
Director’s personal tax advisor. Directors will be solely responsible for any
tax consequences relating to or resulting from the accelerated payment from his
or her Deferred Stock Account.

4.
Amendments; Etc. This Policy may be amended, modified or terminated by the Board
at any time in its sole discretion. The terms and conditions of this Policy
supersede any prior compensation arrangements for service as a member of the
Board between the Company and any of its Directors and between any subsidiary of
the Company and any of its Directors.

5.
Governing Law. This Policy and any agreements or documents hereunder will be
administered, construed and enforced in accordance with the laws of the State of
Delaware without regard to conflicts of laws thereof.





4

